     Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 1 of 50




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA                     §
ex rel. CORI RIGSBY and KERRI                §                  RELATORS/
RIGSBY                                       §        COUNTER-DEFENDANTS
                                             §
                                             §
v.                                           §     Civil No. 1:06cv433-HSO-JCG
                                             §
                                             §
STATE FARM FIRE AND                          §                  DEFENDANT/
CASUALTY COMPANY                             §            COUNTER-CLAIMANT


     MEMORANDUM OPINION AND ORDER GRANTING IN PART
    AND DENYING IN PART DEFENDANT STATE FARM FIRE AND
   CASUALTY COMPANY’S MOTION [1634] TO DISMISS FOR LACK
 OF SUBJECT-MATTER JURISDICTION AND DENYING DEFENDANT’S
  MOTION [1632] TO DISMISS RELATORS CORI RIGSBY AND KERRI
         RIGSBY’S SECOND AMENDED COMPLAINT [1623]

       BEFORE THE COURT are Defendant State Farm Fire and Casualty

Company’s Motion [1634] to Dismiss for Lack of Subject-Matter Jurisdiction and

Motion [1632] to Dismiss Relators Cori Rigsby and Kerri Rigsby’s Second Amended

Complaint [1623], which are fully briefed.

       After due consideration of the record, the Motions, the related pleadings, and

relevant legal authority, the Court is of the opinion that State Farm’s Motion [1634]

to Dismiss for Lack of Subject-Matter Jurisdiction should be granted in part and

denied in part, and that its Motion [1632] to Dismiss Relators’ Second Amended

Complaint [1623] should be denied. Relators’ claim in Count One of the Second

Amended Complaint [1623] that Defendant State Farm Fire and Casualty Company
     Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 2 of 50




submitted an express false certification by sending bills or statements of

withdrawal seeking payment for adjusting fees for conducting line-by-line estimates

when it had instead used an expedited procedure will be dismissed for lack of

jurisdiction under 31 U.S.C. § 3730(e)(4) (2006). Relators’ remaining claims will

proceed.

                                  I. BACKGROUND

A.     Relevant procedural history

       Relators Cori Rigsby and Kerri Rigsby (“Relators”) brought this qui tam suit

under the False Claims Act, 31 U.S.C. § 3729, et al. (“FCA”), alleging that following

Hurricane Katrina in 2005, Defendant State Farm Fire and Casualty Company

(“Defendant” or “State Farm”) submitted false claims to the United States of

America (“United States” or “Government”) for payments for flood damage under

Standard Flood Insurance Policies (“SFIP”) which insured homes on the Mississippi

Gulf Coast. A jury trial as to the one property (the “McIntosh property”) specifically

identified in Relators’ Amended Complaint [16] was held in 2013.

       The jury found in favor of Relators on their two claims that went to trial,

namely that in connection with the McIntosh property State Farm had submitted a

false claim in violation of 31 U.S.C. § 3729(a)(1) (1994) (Count I of the Amended

Complaint [16]), and that it had submitted a false record material to a false claim in

violation of 31 U.S.C. § 3729(a)(1)(B) (2009) (Count II of the Amended Complaint

[16]).1 After the Court resolved the parties’ post-trial Motions [1101], [1102], [1104],


1 The Court dismissed Relators’ claim in Count III of the Amended Complaint [16] for
violation of 31 U.S.C. § 3729(a)(3) (1994) on State Farm’s Motion for Judgment as a Matter

                                            2
     Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 3 of 50




it entered a Final Judgment [1129] pursuant to Federal Rule of Civil Procedure

54(b),2 and Relators and State Farm both appealed. The United States Court of

Appeals for the Fifth Circuit affirmed in part, reversed in part, and remanded the

case. United States ex rel. Rigsby v. State Farm Fire & Cas. Co., 794 F.3d 457, 480

(5th Cir. 2015), aff’d, 137 S. Ct. 436 (2016). The Fifth Circuit reversed that part of

the Court’s decision that denied Relators’ request for additional discovery but

affirmed in all other respects. Id.

       On remand, the Court indicated that, as the Fifth Circuit had suggested, the

initial scope of discovery for Relators’ FCA claims would be limited to the Hurricane

Katrina insurance claims identified on a list of certain properties (the “List”) for

which State Farm had issued both a homeowner’s policy covering wind damage and

an SFIP covering flood damage, as described in the Court’s Order [344] of August

10, 2009. Id.; see also Order [1323] at 3. On June 22, 2017, the Magistrate Judge

entered an Order [1324] requiring State Farm to disclose to Relators its wind and

flood claim files for the properties identified on the List, see Order [1324] at 1, and

that production has occurred.

B.     Relators’ Second Amended Complaint [1623]

       With the Court’s permission, on April 30, 2020, Relators filed a Second

Amended Complaint [1623] against State Farm. This pleading advances two FCA

claims: (1) that State Farm violated 31 U.S.C. § 3279(a)(1) (1994) by knowingly


of Law. See Order [1087] at 1-2.

2 State Farm has filed a Counterclaim against Relators, which remains pending. The
present Motions do not implicate the Counterclaim.

                                            3
    Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 4 of 50




presenting false claims for payment (Count One); and (2) that State Farm violated

31 U.S.C. § 3729(a)(1)(B) (2009) by knowingly making false records and statements

material to false or fraudulent claims for payment (Count Two). See Order [1611];

2d Am. Compl. [1623] at 25-30.

      The Second Amended Complaint [1623] refers to Directive W-5054, which

was issued by the Federal Emergency Management Agency (“FEMA”) following

Hurricane Katrina. See, e.g., id. at 10, 25; see also Ex. “4” [1634-4] (W-5054).

According to Relators, FEMA had previously required insurers to perform line-by-

line estimates when adjusting flood claims, but W-5054 permitted them to utilize an

expedited procedure, such as State Farm’s XacTotal software, to pay claims when a

home: “(1) had standing water in it for an extended period of time (more than five

days); or (2) was washed off its foundation by flood water.” 2d Am. Compl. [1623] at

10 (quotations omitted). Any other homes were placed in a catchall “Category 3,”

for which FEMA required insurers to use normal claim procedures. See id. at 11.

      Relators allege that, for Category 3 homes, State Farm was required to

employ the line-by-line estimate procedure that it had always used for estimating

hurricane damage. See id. Instead of complying with W-5054’s line-by-line

requirement, State Farm submitted flood claims on Category 3 homes for payment

using its expedited procedure, XacTotal, without performing the required line-by-

line estimate. See id. at 16. Relators assert that, in order to conceal its non-

compliance, State Farm generated so-called “long-form” XacTotal reports that

closely resembled a line-by-line estimate. See id. at 17.



                                           4
    Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 5 of 50




      According to the Second Amended Complaint, W-5054 also set forth a lower

fee schedule for the adjustment of flood claims with respect to homes in Categories 1

and 2, because the expedited procedures for adjusting claims in those categories

required substantially less time and effort. See id. at 11. However, the existing fee

schedule remained in place for the adjustment of Category 3 homes. See id. at 12.

Relators claim that, on numerous occasions, State Farm billed for a line-by-line

estimate for adjusting Category 1 and 2 homes, even though it had not performed

line-by-line estimates for homes in Category 1 or 2. See id. at 22-23.

      Based upon these factual allegations, Count One of the Second Amended

Complaint [1623] charges that State Farm violated 31 U.S.C. § 3279(a)(1) (1994).

See 2d Am. Compl. [1623] at 25-28. Specifically, Relators allege that State Farm:

      (1)    submitted an implied false certification for at least every property on

             the List when it represented to FEMA that each property incurred

             flood damage equal to or exceeding the limits of the applicable SFIP

             because State Farm was required to perform line-by-line estimates for

             each, but did not;

      (2)    submitted an express false certification for at least every property on

             the List by placing the long-form XacTotal report in the flood file when

             it did not perform a line-by-line estimate;

      (3)    submitted an express false certification by sending bills or statements

             of withdrawal seeking payment for conducting line-by-line estimates

             under FEMA’s normal fee schedule when in fact State Farm had used



                                          5
     Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 6 of 50




              an expedited procedure; and

       (4)    submitted false or fraudulent claims by mischaracterizing wind

              damage, which should have been covered by State Farm’s homeowners’

              policies, as flood damage, which was covered by the SFIP, in order to

              foist losses caused by wind upon the federal government.

See id. Count Two alleges that State Farm violated 31 U.S.C. § 3729(a)(1)(B) (2009)

by submitting false records and statements material to false or fraudulent claims.

See 2d Am. Compl. [1623] at 28-30.

       State Farm has now filed two Motions [1632], [1634] to Dismiss, one of which

implicates the Court’s jurisdiction. The Court will consider the jurisdictional

Motion [1634] first.

                                     II. DISCUSSION

A.     State Farm’s Motion [1634] to Dismiss for Lack of Subject-Matter
       Jurisdiction

1.     The parties’ arguments

       State Farm argues that the Court lacks jurisdiction over the first three “false

certification” claims in Count One based upon the FCA’s public-disclosure bar, and

seeks dismissal of these claims under Federal Rule of Civil Procedure 12(b)(1).3 See



3 Prior to the FCA’s amendment in 2010, challenges based on the statute’s public-disclosure
bar were considered jurisdictional. See, e.g., United States ex rel. Solomon v. Lockheed
Martin Corp., 878 F.3d 139, 143 (5th Cir. 2017). Since the amendment, courts no longer
consider this provision a jurisdictional bar. See Abbot v. BP Expl. & Prod. Inc., 851 F.3d
384, 387 (5th Cir. 2017); see also United States ex rel. Hendrickson v. Bank of Am., N.A., 779
F. App’x 250, 252 (5th Cir. 2019). However, the amendment does not apply retroactively to
cases that were pending when it became effective, or to claims concerning events prior to
2010, such as this civil action. See Graham Cty. Soil & Water Conservation Dist. v. United
States ex rel. Wilson, 559 U.S. 280, 283 n.1 (2010); Solomon, 878 F.3d at 143. Nor do the

                                              6
    Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 7 of 50




Mot. [1634] at 1 (citing Fed. R. Civ. P. 12(b)(1)); Mem. [1635] at 1 (citing 31 U.S.C.

§ 3730(e)(4)(A) (2006)). According State Farm, Relators’ new pleading

“emphasizes . . . two entirely new ‘false certification’ theories of liability that

amount to, at most, purported regulatory non-compliance independent of any claim

or finding that the underlying property damage was caused by wind instead of

flood.” Mem. [1635] at 2.

       State Farm maintains that Relators’ new express and implied false

certification claims are based upon its alleged non-compliance with W-5054,

specifically by: (1) failing to comply with W-5054 “guidance” to use normal claims

handling procedures for certain types of Hurricane Katrina flood claims by

improperly using the expedited XacTotal adjusting program for certain properties

when not permitted to do so; and (2) failing to comply with W-5054 by charging

adjusting fees based on a percentage of the flood claim amount, rather than

charging the lower fee that applied to expedited adjustments. Id. at 2-3 (footnote

omitted). State Farm argues that, although Relators “lump[ ] the new claims into

the same ‘Count One’ cause of action,” their “artful pleading attempts cannot

prevent application of the public disclosure bar,” as these new claims differ from

Relators’ previous allegations. Id. at 3. State Farm contends that these new

allegations were publicly disclosed and that Relators are not original sources of the

information, such that the Court lacks subject-matter jurisdiction over the three

“false certification” claims in Count One. See id. at 3-4.


parties dispute that the 2006 version of the FCA’s public-disclosure bar applies to this case.
See Mem. [1635] at 1 n.1; Mem. [1655] at 11.

                                              7
    Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 8 of 50




       Relators respond that their allegations do not relate to a fundamentally

different fraudulent scheme. See Mem. [1655] at 1. Instead, they were a core part

of their proof at the original McIntosh trial regarding how State Farm defrauded

the Government. See id. at 1, 11. Relators point out that they have pled State

Farm’s improper use of XacTotal since the inception of this case, including that

State Farm used XacTotal in violation of W-5054 and in order to cover up its fraud.

See id. at 4-7. As for the public-disclosure bar, Relators contend that the Fifth

Circuit has already held that they were original sources of the scheme proven at the

McIntosh trial, particularly involving State Farm’s improper use of XacTotal. See

id. at 1-2, 7-24. Relators also state that they disclosed any new allegations to the

Government prior to filing the Second Amended Complaint. See id. at 23-24.

Finally, Relators argue that State Farm has failed to identify any public documents

that plausibly reveal the allegations contained in their Second Amended Complaint.

See id. at 3, 24-35.

       In its Rebuttal [1658], State Farm takes the position that “it is of little

consequence that the Fifth Circuit held the Relators to be ‘original sources’ of the

type of wind-vs-flood claim that they asserted with respect to the McIntosh

property,” as their “[o]riginal source status for one claim does not transfer

automatically to new claims.” Rebuttal [1658] at 1. State Farm contends that

Relators never alleged that the use of XacTotal violated W-5054 and created FCA

liability independent of whether the damage was caused by wind or flood. See id. at

2. According to State Farm, Relators’ prior allegations regarding the use of



                                            8
     Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 9 of 50




XacTotal went to the “how” of its alleged scheme, which is “fundamentally different

than the use of XacTotal being an independent, standalone FCA violation because

its use was prohibited by FEMA.” Id. at 3. State Farm maintains that Relators’

new false certification claims were publicly disclosed prior to the filing of the Second

Amended Complaint and that Relators lack the direct and independent knowledge

necessary to qualify as original sources. Id. at 3.

2.       Relevant legal authority

         The Fifth Circuit has held that “[a] challenge under the FCA jurisdictional

bar is necessarily intertwined with the merits and is, therefore, properly treated as

a motion for summary judgment.” United States ex rel. Jamison v. McKesson Corp.,

649 F.3d 322, 326 (5th Cir. 2011) (quotation omitted).4 A court should grant

summary judgment if, viewing the evidence in the light most favorable to the

nonmovant, “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Id. (citing Fed. R. Civ. P. 56(a)).

        The 2006 version of the FCA’s public-disclosure bar applies here, and provided

that:

         (A)    No court shall have jurisdiction over an action under this section
                based upon the public disclosure of allegations or transactions in
                a criminal, civil, or administrative hearing, in a congressional,

4 State Farm filed this Motion [1634] pursuant to Rule 12(b)(1). Although Rule 12(d)
requires a court to provide notice of its intention to treat certain motions as ones for
summary judgment, the Rule refers to motions under Rule 12(b)(6) and 12(c). See Fed. R.
Civ. P. 12(d). The notice requirement is therefore inapplicable here. However, even if the
notice provision applied, no additional notice would be required. Relators recognized in
their opposition to State Farm’s Motion to Dismiss that “[a] ‘challenge under the FCA
jurisdictional bar is necessarily intertwined with the merits and is, therefore, properly
treated as a motion for summary judgment,’” Mem. [1655] at 25 (quoting Rigsby, 794 F.3d
at 472), and they have presented evidence supporting their arguments.

                                             9
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 10 of 50




              administrative, or Government [General] Accounting Office
              report, hearing, audit, or investigation, or from the news media,
              unless the action is brought by the Attorney General or the person
              bringing the action is an original source of the information.
      (B)     For purposes of this paragraph, “original source” means an
              individual who has direct and independent knowledge of the
              information on which the allegations are based and has
              voluntarily provided the information to the Government before
              filing an action under this section which is based on the
              information.

31 U.S.C. § 3730(e)(4) (2006). According to the United States Supreme Court, “the

jurisdictional nature of the original-source requirement is clear” from a plain

reading of the statute. Rockwell Int’l Corp. v. United States, 549 U.S. 457, 468

(2007).

      The purpose of the jurisdictional bar “is both to promote private citizen

involvement in fraud exposure while also preventing parasitic suits by opportunistic

late-comers who add nothing to the exposure of fraud.” United States ex rel.

Solomon v. Lockheed Martin Corp., 878 F.3d 139, 143 (5th Cir. 2017) (quotation

omitted). “Together, the public disclosure bar and its original source exception

calibrate the incentives for individuals to bring qui tam suits under the False

Claims Act.” United States ex rel. Colquitt v. Abbott Labs., 858 F.3d 365, 373 (5th

Cir. 2017).

      The Fifth Circuit has distilled a three-part test for determining whether the

2006 version of the FCA’s public-disclosure bar applies. See Jamison, 649 F.3d at

327. The test considers: (1) whether there has been a “public disclosure” of

allegations or transactions; (2) whether the FCA action is “based upon” such

publicly disclosed allegations; and (3) if so, whether the relator is the “original


                                           10
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 11 of 50




source” of the information. Id. It can be useful to combine the first two steps

because this “allows the scope of the relator’s action in step two to define the

‘allegations or transactions’ that must be publicly disclosed in step one.” Id. For

the public-disclosure bar to apply, “the publicly disclosed allegations or transactions

need only be as broad and as detailed as those in the relator’s complaint . . . .” Id.

      A defendant seeking summary judgment based upon the public-disclosure bar

“must first identify public documents that could plausibly contain allegations or

transactions upon which the relator’s action is based.” Little v. Shell Expl. & Prod.

Co., 690 F.3d 282, 292 (5th Cir. 2012) (quotation omitted). If a defendant identifies

such items, the relator must then “put forth evidence sufficient to show that there is

a genuine issue of material fact as to whether his action was based on those public

disclosures.” Id. (quotation omitted).

      In the earlier appeal of this case, the Fifth Circuit assumed for the sake of

argument that there had been a public disclosure of State Farm’s misclassification

of wind damage as flood-related damaged in order to diminish its own wind losses,

but determined that Relators were nevertheless original sources. See Rigsby, 794

F.3d at 476. However, the Court of Appeals recognized that

      [i]t is plausible that § 3730(e)(4) might come into play again as the
      district court proceeds with this litigation. See Rockwell, 549 U.S. at
      473, 476, 127 S. Ct. 1397 (recognizing that subject matter jurisdiction
      can be questioned at any time and with respect to any claim). We
      emphasize that there has been no finding of a public disclosure in this
      case under § 3730(e)(4)(A). However, even if the district court on
      remand should find a public disclosure touching on any possible claims,
      the Rigsbys would not necessarily be barred from pursuing those claims
      if they remain qualified as original sources under § 3730(e)(4)(B).



                                           11
      Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 12 of 50




Id.

        Because Relators have now amended their pleading, the Court must look to

the Second Amended Complaint to ascertain whether it has jurisdiction. See

Rockwell Int’l Corp., 549 U.S. at 473-74. “[N]ew allegations regarding a

fundamentally different fraudulent scheme require reevaluation of the court’s

jurisdiction.” Id. at 473. “Section 3730(e)(4) does not permit jurisdiction in gross

just because a relator is an original source with respect to some claim.” Id. at 476.

The Court must consider Relators’ “original-source status . . . on a claim-by-claim

basis.” United States ex rel. Fisher v. JPMorgan Chase Bank N.A., 413 F. Supp. 3d

569, 577 (E.D. Tex. 2019), reconsideration denied, No. 4:16-CV-00395, 2020 WL

339403 (E.D. Tex. Jan. 21, 2020).

3.      Analysis

        a.    Whether there was a “public disclosure” of Relators’ allegations

        State Farm argues that the public-disclosure bar applies to the following of

Relators’ false certification claims set forth in Count One of the Second Amended

Complaint [1623]: (1) implied and express false certification claims for State Farm’s

use of XacTotal for W-5054 Category 3 flood claims instead of performing line-by-

line estimates according to its normal claims handling procedures; and (2) express

false certification claims for State Farm’s charging the regular adjusting fee for the

adjustment of Category 3 flood claims, even though it did not perform a line-by-line

adjustment and was due only the lower fee applicable for expedited adjustments.

See Mem. [1635] at 2-3; see also 2d Am. Compl. [1623] at 25-28.



                                          12
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 13 of 50




      A court must compare the allegations contained in the pleadings with public

disclosures available at the time the complaint was filed to determine whether a

“public disclosure” occurred. Solomon, 878 F.3d at 143. Thus, the Court must

compare Relators’ allegations in Count One with the purported public disclosures

identified by State Farm. State Farm cites several potentially relevant public

disclosures to support its position: (1) FEMA’s publicly-available administrative

reports, including W-5054 itself and the NFIP Claims Manual; (2) a 2006 United

States Government Accountability Office (“GAO”) report; (3) a 2007 article from The

Times-Picayune newspaper, “Hearing on Flood Claims Is Today, Adjusting

Procedure Is One of the Issues” (June 12, 2007); and (4) testimony and exhibits from

the McIntosh trial. Mem. [1635] at 3-4, 7, 10-15.

      According to State Farm, the section of the NFIP Adjuster Claims Manual

applicable at the time of Hurricane Katrina stated in relevant part that “[p]ayment

of the adjuster’s service fee will be according to the NFIP fee schedule.” Ex. “E”

[1634-5] at 12. However, FEMA issued W-5054 on September 21, 2005, to address

standards for handling flood claims and outlined three processes for adjusting

claims based upon specific characteristics of the homes. See Ex. “D” [1634-4] at 2.

According to that Memorandum,

      Process # 1 should be used to expedite the claims handling of structures
      that have or have had standing water in them for an extended period of
      time. In order for your company to participate in this process, you must
      be able to acquire a reliable square foot measurement so that an
      accurate value can be developed. Some companies have a homeowner
      policy base that largely matches the flood policy base and may develop
      the square foot measurement from that information.



                                          13
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 14 of 50




       Process # 2 is to be used when it has been determined that the structure
       has been washed off its foundation by flood water and the square foot
       measurements are known.             The company should use the same
       settlement procedures as in process # 1. All other claims require a site
       visit and will be handled using the company’s normal claim procedures
       (process # 3).
                                           * * *
       The existing NFIP fee schedule will be modified for the claims handled
       by processes # 1 and # 2. The fee will be $750.00 for each claim + $400.00
       if a site visit is necessary at a later date. Process # 3 will be paid based
       upon the existing NFIP fee schedule.               FEMA will not seek
       reimbursement from the company when a subsequent review identifies
       overpayments resulting from the company’s proper use of the FEMA
       depth data and a reasonable method of developing square foot value in
       concluding claims.

Id. at 2-3.

       State Farm also cites a December 2006 GAO report entitled “New Processes

Aided Hurricane Katrina Claims, but FEMA’s Oversight Should Be Improved.” Ex.

“B” [1634-2] at 2. The GAO report explained that, “[a]ccording to FEMA, about 95

percent of the NFIP policies in force are written by insurance agents who represent

88 private insurance companies that are paid fees for performing administrative

services for the NFIP but do not have exposure for claims losses.” Id. at 19. Write-

your-own or “WYO” companies received an expense allowance from FEMA and also

received a percentage fee from the NFIP, about 3.3% of the incurred loss, for

adjusting and settling flood claims. See id. When a flood loss was reported, the

WYO company assigned an adjuster to assess damages, and adjusters were paid for

their services, either under the normal fee schedule or under a set fee for claims

adjusted according to the expedited claims handling processes introduced after

Hurricane Katrina. See id. at 19-20.



                                           14
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 15 of 50




      The GAO found that, “[t]o help keep pace with the volume of claims filed,

FEMA approved expedited methods of claims processing that were unique to

Hurricanes Katrina and Rita.” Id. at 3; see id. at 13-14. According to the report,

      [i]n some circumstances where data showed that flood losses exceed
      policy limits, FEMA authorized claims payments to policy limits without
      site visits by certified flood claims adjusters or allowed the use of models
      that paid claims based on the square footage of the home and general
      classification by adjusters of the quality of its building materials (i.e.,
      flooring and doors). FEMA authorized payments to its private insurance
      company partners of $750 per expedited claim adjustment – a lower fee
      than would have been paid for a more time-consuming room-by-room,
      line-item-by-line-item visual assessment of flood damage.
                                          * * *
      FEMA authorized claims adjustments without site visits where
      structures were washed off their foundations by flood waters and square
      foot measurements of the dwellings were known. While FEMA
      authorized the use of these approaches, the write-your-own companies
      made the decision on whether they wished to use expedited processes to
      adjust claims. In addition, FEMA authorized the use of a square foot
      measurement methodology for homes that had been flooded off their
      slabs, pilings, or posts. In those instances, damages could be calculated
      by a certified flood adjuster based on measurements of room dimensions
      and classification of building materials as high, medium, or low level,
      rather than a room-by-room, item-by-item calculation of loss amounts.
      FEMA authorized payments to its private insurance company partners
      of $750 per expedited clam adjustment – a lower fee than would have
      been paid for more time-consuming room-by-room, line-item-by-line-
      item visual assessment of flood damage.

Id. at 14, 34-35. Ultimately, roughly 11% of all Hurricane Katrina flood claims

were adjusted using the expedited procedure. See id. at 35.

      The GAO further stated that two large WYO insurance companies had

received approval from FEMA to use square-foot estimates for damages for some

claims, but that

      [b]ecause usage of the square footage method by the two companies with
      approved models was not carefully tracked during Hurricanes Katrina


                                          15
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 16 of 50




       and Rita, FEMA paid the same fee for square foot adjustments as it did
       for regular line-item-by-line-item adjustments that took longer to
       perform and required more extensive documentation.

Id. at 36.

       State Farm next relies upon a June 12, 2007, article from The Times-

Picayune newspaper that discussed the NFIP’s “radical steps to streamline its

claims handling process” following Hurricane Katrina. Ex. “A” [1634-1] at 2. The

article noted questions were mounting about whether insurance companies used the

program to overpay flood claims and thereby shift costs they would have otherwise

borne for wind damage onto taxpayers. See id. The expedited procedures had

removed claim documentation and adjuster training requirements and allowed

companies “to pay a flood policy’s limits if the house was gone or sat in standing

water for an extended period of time,” and permitted “companies to settle flood

claims without a site visit if satellite and aerial images showed that the home

disappeared in areas that suffered storm surge, or if the home sat in floodwaters

and the damage was likely to have exceeded the policy limits.” Id. at 3.

       According to the article, FEMA also waived its line-by-line adjusting

requirement for “two large but unnamed insurance companies to calculate

damages.” Id. at 4.

       Rather than require room-by-room, item-by-item calculation of insured
       losses, FEMA allowed flood adjusters with two large but unnamed
       insurance companies to calculate damages by measuring the square
       footage of each room and characterizing the building materials as
       high-, medium-, or low-grade, according to the GAO report.

       Those two large insurance companies probably made money off of that
       procedure. While FEMA scaled back the fee that private companies


                                          16
      Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 17 of 50




        earned for adjusting claims if satellite photos and house measurements
        on file made it likely that the home was a total loss, FEMA paid the
        same fees to companies for the easier square-foot adjustments that it
        paid for the detailed line-by-line adjustments.

        Companies earned $750 for claims that were expedited using satellite
        photos but collected the full fee – 3.3 percent of the total claim or the
        amount listed on a fee schedule – when conducting square-footage
        adjustments, according to the GAO.

Id.

        While neither the GAO report nor the article named the two “large”

insurance companies, State Farm argues that it “was the largest and most easily

identifiable WYO carrier in both Louisiana and Mississippi at the time of Hurricane

Katrina.” Mem. [1635] at 3 (citing Ex. “C” [1634-3] at 7, 21). To support its

position, Exhibit “C” to State Farm’s Motion [1634] contains excerpted testimony of

United States Representative Bobby Jindal from the State of Louisiana and

Mississippi Attorney General Jim Hood from a 2007 congressional hearing held on

the insurance claims payment process following the 2005 hurricanes. See Ex. “C”

[1634-3]. Then-Representative Jindal testified that State Farm is “the largest

residential insurer in Louisiana” and “has 32 percent of the market,” id. at 7, while

Attorney General Hood reported that “State Farm has one-third of the policies

along our [Mississippi] coastal area,” id. at 21.

        The Court must compare each of Relators’ new allegations in Count One to

these purported public disclosures identified by State Farm.

             (i)     Whether the alleged improper use of XacTotal was publicly
                     disclosed

        In their original Complaint [2] filed on April 26, 2006, Relators asserted that


                                           17
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 18 of 50




State Farm instructed adjusters who initially found that a property had less

damage under flood coverage than the flood policy limit to go back through the

claim a second time to “hit limits,” and that adjusters used XacTotal “as a shortcut

to determine the amount of damage for a claim” in order to make the determination

that there had been a “total flood loss even in homes that sustained moderate flood

damage.” Compl. [2] at 11-12; see Am. Compl. [16] at 16-17 (same).

      Count One of the current Second Amended Complaint [1623], which was filed

on April 30, 2020, charges that State Farm violated 31 U.S.C. § 3279(a)(1) (1994)

by, in relevant part, by representing to FEMA that each property on the List

incurred flood damage equal to or exceeding the limits of their flood policies when it

did not perform the line-by-line estimates it was required to perform for all

Category 3 homes. See 2d Am. Compl. [1623] at 25. Count One also asserts that

State Farm submitted an express false certification for at least every property on

the List by placing the long-form XacTotal report in the flood file when it had not

performed a line-by-line estimate. See id. at 26. Relators assert that State Farm

improperly used the expedited claims handling procedure under circumstances not

permitted by FEMA and placed the long-form XacTotal report in the flood file in

order to falsely certify that it had complied with W-5054, which was a prerequisite

to payment by the Government. See id. at 25-26.

      Although W-5054 outlined the expedited claims handling procedure allowed

by FEMA for two categories of properties and required that a WYO’s normal claims

handling procedure was required for other properties, W-5054 did not publicly



                                          18
    Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 19 of 50




disclose the conduct that Relators are alleging, that State Farm in fact improperly

used expedited procedures for the third, catchall category. See Ex. “D” [1634-4] at

2.5 Similarly, although the GAO report revealed that two large WYO companies

were permitted to use an expedited claims handling procedure, it did not state that

this procedure had been improperly used by State Farm or any other company. See

Ex. “B” [1634-2] at 2.

      The Times-Picayune article, which appeared in 2007, discussed the GAO

report and related that two large WYO companies were permitted to use expedited

claims handling procedures, but it did not report that either company had in fact

used expedited claims handling procedures on properties for which it was not

allowed. See Ex. “A” [1634-1] at 2. Therefore, the Court cannot say that any of the

foregoing sources publicly disclosed the allegations advanced by Relators that State

Farm submitted an express false certification when it placed a long-form XacTotal

report in a flood file for properties where it had not performed a line-by-line

estimate. See 2d Am. Compl. [1623] at 26. The public disclosure bar is inapplicable

as to these claims, and State Farm’s Motion [1634] to Dismiss should be denied in

part to this extent.

             (ii)      Whether charging incorrect adjusting fees was publicly disclosed

      State Farm also seeks dismissal of Relators’ claim in Count One that it

submitted an express false certification by sending bills or statements of

withdrawal seeking payment for conducting line-by-line estimates under FEMA’s


5The NFIP Adjuster Claims Manual speaks to adjuster participation in the NFIP and does
not appear relevant to this particular claim. See Ex. “E” [1634-5].

                                            19
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 20 of 50




normal adjusting fee schedule when it had in fact used an expedited procedure for

adjusting claims on Category 3 homes. See 2d Am. Compl. [1623] at 26. Under the

expedited procedure, State Farm could only have requested the limited fee set forth

in W-5054 ($750 + $400 for a site visit). See id.

      The NFIP Adjuster Claims Manual set forth the NFIP adjuster’s service fee

schedule. See Ex. “E” [1634-5] at 12. W-5054 was issued by FEMA on September

21, 2005, and as the Court has discussed, it permitted some expedited claims

handling processes for properties in Categories 1 and 2. See Ex. “D” [1634-4] at 2.

W-5054 also modified the existing NFIP fee schedule for claims adjusted using the

expedited process and provided that “[t]he fee will be $750.00 for each claim +

$400.00 if a site visit is necessary at a later date.” Id. However, “[p]rocess # 3 will

be paid based upon the existing NFIP fee schedule.” Id. Relators allege that,

although State Farm used an expedited claims handling procedure for Category 3

properties, it nevertheless charged adjusting fees based upon the NFIP fee schedule

for conducting lengthier, line-by-line estimates. See 2d Am. Compl. [1623] at 26.

      The December 2006 GAO report found that FEMA permitted WYO

companies to use an expedited procedure under some circumstances and

“authorized payments to its private insurance company partners of $750 per

expedited claim adjustment – a lower fee than would have been paid for a more

time-consuming room-by-room, line-item-by-line-item visual assessment of flood

damage.” Ex. “B” [1634-2] at 14. The report also disclosed that two large, but

unnamed, WYO companies developed models approved by FEMA to make square-



                                           20
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 21 of 50




foot estimates. Id. at 35. However,

       [b]ecause usage of the square footage method by the two companies with
       approved models was not carefully tracked during Hurricanes Katrina
       and Rita, FEMA paid the same fee for square foot adjustments as it did
       for regular line-item-by-line-item adjustments that took longer to
       perform and required more extensive documentation.

Id. at 36.

       The Times-Picayune article dated June 12, 2007, discussed the GAO report

and noted that while “FEMA scaled back the fee that private companies earned for

adjusting claims if satellite photos and house measurements on file made it likely

that the home was a total loss,” it “paid the same fees to companies for the easier

square-foot adjustments that it paid for the detailed line-by-line adjustments.” Ex.

“A” [1634-1] at 4. While the two companies were not named in the GAO report or in

the article, State Farm has presented evidence that it argues demonstrates that it

“was the largest and most easily identifiable WYO carrier in both Louisiana and

Mississippi at the time of Hurricane Katrina.” Mem. [1635] at 3 (citing Ex. “C”

[1634-3] at 7, 21); see Ex. “C” [1634-3] at 7 (then-Representative Jindal stating that

State Farm is “the largest residential insurer in Louisiana” and “has 32 percent of

the market”) & 21 (then-Mississippi Attorney General Hood representing that

“State Farm has one-third of the policies along our [Mississippi] coastal area.”).

       State Farm reasons that, read together, the foregoing publicly available

sources disclosed Relators’ current claim that State Farm improperly sought

payment for conducting line-by-line estimates under FEMA’s normal adjusting fee

schedule when it had used an expedited procedure. See 2d Am. Compl. [1623] at 26.



                                          21
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 22 of 50




Having carefully compared the public disclosures with Relators’ allegations in the

Second Amended Complaint [1623], the Court finds that that there had been a

public disclosure of the allegations regarding the charging of improper adjustment

fees before Relators filed their Second Amended Complaint. The Court next

considers whether this claim is “based upon” those public disclosures.

      b.     Whether the improper adjusting fee claim in the Second Amended
             Complaint is “based upon” the public disclosures

      Under Fifth Circuit precedent, once a defendant has identified public

disclosures that could plausibly be the source of an FCA claim, a relator “must

produce evidence sufficient to show that there is a genuine issue of material fact as

to whether his action was based on those public disclosures.” Solomon, 878 F.3d at

144 (quotation omitted). An FCA complaint is based upon public disclosures “if one

could have produced the substance of the complaint merely by synthesizing the

public disclosures’ description of the . . . scheme.” Id. (quotation omitted). The

public disclosures must “provide specific details about the fraudulent scheme and

the types of actors involved in it sufficient to set the government on the trail of the

fraud.” Id. (quotation omitted).

      The Fifth Circuit has adopted the test utilized the United States Court of

Appeals for the District of Columbia Circuit to evaluate whether public disclosures

contain sufficient indicia of an FCA violation to bar a subsequently filed complaint.

See id.; see also United States ex rel. Springfield Terminal Ry. Co. v. Quinn, 14 F.3d

645, 654 (D.C. Cir. 1994). Under this approach, “the combination of X and Y must

be revealed, from which the readers or listeners may infer Z,” that is, an inference of


                                           22
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 23 of 50




fraud under the FCA. Solomon, 878 F.3d at 144 (quotation omitted). “X and Y are

two required elements for the inference: ‘a misrepresented state of facts and a true

state of facts.’” Id. (quoting Springfield Terminal, 14 F.3d at 655) (emphasis in

original). “The presence of one or the other in the public domain, but not both,

cannot be expected to set government investigators on the trail of fraud.” Id.

(quoting Springfield Terminal, 14 F.3d at 655).

      The question is not whether the public disclosures expressly allege fraud, but

“whether the relator could have synthesized an inference of fraud from the public

disclosures.” Id. at 145 (emphasis in original). In other words, a court must

consider whether public disclosures “comprise both the misrepresented state of facts

(X) and the true state of facts (Y) for an inference of an FCA violation (Z).” Id.

Public disclosures are sufficient “if they provide details such that the defendant’s

misconduct would have been readily identifiable and furnish evidence of the

fraudulent scheme alleged.” Id. at 145-46 (quotation omitted).

      In the present case, even if the public disclosures did not expressly allege

fraud with respect to the adjusting fees, the Court is persuaded that Relators could

have synthesized an inference of fraud from the publicly available information

regarding adjusting fees. See Solomon, 878 F.3d at 145. The so-called “X” (the

misrepresented state of facts) was that State Farm allegedly misrepresented to

FEMA that it had performed line-by-line estimates on certain properties by

requesting payment under the normal fee schedule, when in fact it had not done so;

the “Y” (or the true state of facts) is that State Farm instead performed an



                                           23
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 24 of 50




expedited claims handling procedure on certain claims and was only due the lesser

flat adjusting fee contemplated by W-5054; and the “Z” (the inference of an FCA

violation) was that State Farm allegedly misrepresented or certified by its request

for payment under the normal fee schedule for expedited claims that it had

performed line-by-line adjustment when it had not. See 2d Am. Compl. [1623] at 26.

      The public disclosures identified by State Farm, including the NFIP Adjuster

Claims Manual, W-5054, the GAO report, the newspaper article, and the testimony

identifying State Farm as a very large WYO company for flood policies in in

Mississippi and Louisiana, publicly revealed sufficient details such that State

Farm’s alleged misconduct would have been readily identifiable, and these publicly

available disclosures furnished sufficient information from which one could

synthesize the fraudulent scheme regarding State Farm requesting overpayment for

its adjusting of claims for which it had used the expedited process. See Solomon,

878 F.3d at 145-46; see also Ex. “E” [1634-5] at 12; Ex. “D” [1634-4] at 2; Ex. “C”

[1634-3] at 7, 21; Ex. “B” [1634-2] at 14; Ex. “A” [1634-1] at 4.

      The disclosures provided specific details about the alleged fraudulent scheme

as well as the types of actors involved, which would have been “sufficient to set the

government on the trail of the fraud,” Solomon, 878 F.3d at 144 (quotation omitted),

and Relators have not produced evidence sufficient to show that there is a genuine

issue of material fact as to whether their adjusting fee claim was based on these

public disclosures, see id. For these reasons, Relators’ claim in Count One that

State Farm submitted an express false certification by sending bills or statements



                                           24
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 25 of 50




seeking payment for conducting line-by-line estimates under FEMA’s normal fee

schedule when it had used an expedited adjusting procedure is “based upon” the

public disclosures. See 31 U.S.C. § 3730(e)(4)(A) (2006). The Court must therefore

consider whether Relators qualify as the “original source” of this information.

      c.     Whether Relators are the “original source” of the information

      Even if an FCA complaint is based upon public disclosures, it may proceed if

the relator is the original source of the information. See Solomon, 878 F.3d at 146.

The Fifth Circuit uses a

      two-part test in determining the original source exception: (1) the relator
      must demonstrate that he or she has direct and independent knowledge
      of the information on which the allegations are based and (2) the relator
      must demonstrate that he or she has voluntarily provided the
      information to the Government before filing his or her qui tam action.

Id. (quotation omitted). This is a conjunctive test, meaning a negative answer to

either prong requires dismissal of the FCA claim. See id. Because the party

invoking federal jurisdiction bears the burden of establishing that jurisdiction is

proper, it is “Relators’ burden to show that they qualified under the original source

exception; otherwise, the public disclosure bar ‘strips’ the court of subject matter

jurisdiction.” United States ex rel. King v. Solvay Pharm., Inc., 871 F.3d 318, 325

(5th Cir. 2017).

      Under the first part of the test, knowledge is “direct” if it is “derived from the

source without interruption or gained by the relator’s own efforts rather than

learned second-hand through the efforts of others,” while knowledge is

“independent” only if “it is not derived from the public disclosure.” Id. at 147



                                          25
    Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 26 of 50




(quotations omitted). In evaluating whether a relator has direct and independent

knowledge, a court

      must look to the factual subtleties of the case before [it] and attempt to
      strike a balance between those individuals who, with no details
      regarding its whereabouts, simply stumble upon a seemingly lucrative
      nugget and those actually involved in the process of unearthing
      important information about a false or fraudulent claim.

Rigsby, 794 F.3d at 473. Under this standard, a relator is not required to have

direct and independent knowledge of each false claim alleged in the complaint, but

she “is simply required to possess direct and independent knowledge of the

information on which the publicly disclosed allegations are based.”

United States ex rel. Reagan v. E. Texas Med. Ctr. Reg’l Healthcare Sys., 384 F.3d

168, 177 (5th Cir. 2004).

      In this case, Relators have not pointed to evidence sufficient to demonstrate

that they possessed direct and independent knowledge of the information on which

the publicly disclosed allegations regarding the adjustment fees are based. See id.6

As State Farm points out in its Memorandum, see Mem. [1635] at 18-19, Relators’

earlier Amended Complaint [16] alleged, or at least implied, that the percentage-

based fee schedule applied to the adjustment of all of State Farm’s flood claims, see



6 The evidence supplied by Relators in opposition to State Farm’s Motion [1634] includes
Kerri Rigsby’s Declaration, see Ex. “A” [1654-1], and correspondence between Relators’
counsel and the United States Department of Justice concerning the filing of the Second
Amended Complaint, see Ex. “B” [1654-2]; Ex. “C” [1654-3]. None of these documents
evidence any direct and independent knowledge regarding the adjustment fees. Kerri
Rigsby’s Declaration instead focuses on adjusters allegedly being told that Hurricane
Katrina was a “water storm,” on explaining the “shortcut adjusting program” that State
Farm used, and on adjusters being instructed to manipulate that program in order to “hit
the limits” on the flood claims. Ex. “A” [1654-1] at 2-3. None of the evidence submitted
refers to the adjusting fees State Farm was charging for each claim.

                                           26
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 27 of 50




Am. Compl. [16] at ¶¶ 61, 101-07. For example, Relators’ assertion that State

Farm’s instruction to E.A. Renfroe, Inc.’s contract adjusters to “hit the limits” “was

a quid pro quo to E. A. Renfroe for its compliance with the flood-fraud scheme in

that adjusting costs paid to State Farm under the Flood Insurance Program are

linked directly to the amount of damage paid to the insurer.” Id. at ¶ 61. This

implied that adjusters received a percentage-based fee for every flood claim. See id.

If there were flat rate adjusting fees, non-State Farm adjusters would have no

financial incentive to maximize flood damage. But see id.

      The record reflects that Relators have not submitted any evidence that they

were even aware at the time they filed their Amended Complaint [16] that WYO

insurers such as State Farm were supposed to be paid a lesser, flat fee for adjusting

flood claims for properties in Categories 1 and 2, rather than the normal percentage

they received under the regular fee schedule. Until Relators’ most recent pleading,

which was filed approximately 14 years after their original Complaint, they never

referenced this issue or the $750.00 flat fee. Because Relators have not

demonstrated that they have direct and independent knowledge of the information

on which the allegations regarding the fees State Farm charged for adjusting claims

are based, the public disclosure bar applies to this particular claim, and it must be

dismissed. See Solomon, 878 F.3d at 146.

      In sum, State Farm’s Motion [1634] to Dismiss will be granted in part to the

extent it seeks dismissal of Relators’ claim in Count One of the Second Amended

Complaint that State Farm submitted an express false certification by sending bills



                                          27
     Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 28 of 50




or statements seeking payment for adjusting fees for conducting line-by-line

estimates under FEMA’s normal fee schedule when it had in fact used an expedited

procedure, entitling it only to seek a lesser fee. See 2d Am. Compl. [1623] at 26.

This claim is subject to the public disclosure bar and should be dismissed for lack of

jurisdiction. See 31 U.S.C. § 3730(e)(4) (2006).

       State Farm’s Motion [1634] will otherwise be denied in part as to Relators’

claims in Count One that State Farm submitted express and implied false

certifications when it placed a long-form XacTotal report in a flood file for properties

where it did not perform a line-by-line estimate, and these claims will proceed. See

2d Am. Compl. [1623] at 26.

B.     State Farm’s Motion [1632] to Dismiss for failure to state a claim

1.     The parties’ positions

       State Farm asks the Court to dismiss Relators’ Second Amended Complaint

[1623] pursuant to Federal Rules of Civil Procedure 8(a), 9(b), 10(b), and 12(b)(6).

See Mot. [1632] at 1. It asserts that Relators’ new claims and theories of liability

are time-barred, see Mem. [1633] at 4, 6-8 (citing 31 U.S.C. § 3731(b)), that the

Second Amended Complaint [1623] fails to satisfy Rule 9(b)’s heightened pleading

requirements for fraud claims, see id. at 4-5, 8, and that it does not state a claim for

false certification liability because it does adequately allege the essential elements

of such a claim, see id. at 5, 10-18.

       State Farm further contends that Relators have not adequately pled the

scienter requirement for their false certification theory in light of ambiguity



                                           28
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 29 of 50




concerning whether W-5054 was intended as a mandate, id. at 5-6, 19-20, and that

the Second Amended Complaint [1623] violates Rule 10(b) because each claim must

be stated in a separate count, see id. at 6, 21-22 (citing Fed. R. Civ. P. 10(b)).

Alternatively, if Relators’ claims are not fully dismissed, State Farm asks the Court

to require a more definite statement pursuant to Rule 12(e). See Mot. [1632] at 1.

      Relators counter that State Farm’s use of XacTotal when not permitted and

its failure to perform required line-by-line damage estimates has been part of their

theory for how State Farm shifted liability for wind damage to the NFIP since the

inception of this case. See Mem. [1653] at 3-4. Relators point out that State Farm

has represented to the Court in previous filings on discovery matters that (1)

Relators’ claims regarding XacTotal and the failure to perform line-by-line

estimates when required were part of the same scheme Relators have alleged since

2006, see id. at 4-5, (2) they pled State Farm’s failure to perform required line-by-

line estimates in the Second Amended Pretrial Order [1081], see id. at 5, and (3) the

Fifth Circuit has previously held that Relators proved State Farm’s improper use of

XacTotal in violation of W-5054 at the McIntosh trial, see id. at 5-7.

      According to Relators, while they have no obligation to plead legal theories of

falsity, they did so in the Second Amended Complaint out of an abundance of

caution. See id. at 7-8. Because Relators’ false certification theories of liability are

based upon the same schemes they pled in their original Complaint, these relate

back to the original pleading and are not barred by the statute of limitations. See

id. at 9-13. Relators also maintain that they have adequately pled their claims,



                                            29
     Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 30 of 50




including the element of scienter. See id. at 13-35.

         In its Rebuttal [1659], State Farm takes the position that Relators have

failed to address the dispositive issue: “whether the false certification claims, as

pled in the [Second Amended Complaint], satisfy the rigorous pleading

requirements demanded by the Supreme Court in Universal Health Servs., Inc. v.

United States ex rel. Escobar, 136 S. Ct. 1989, 1995-96 (2016).” Rebuttal [1659] at 1.

Specifically, State Farm asserts that the Second Amended Complaint does not

adequately identify any qualifying “certification,” either express or implied, that it

does not plausibly plead materiality and State Farm’s knowledge of materiality, and

that State Farm’s “reasonable interpretation” of an ambiguous legal requirement

defeats FCA scienter. See id. at 1-11.

         State Farm further contends that the statute of limitations bars the new false

certification allegations because these claims are new and different, and State Farm

was not on notice of them prior to the date the statute of limitations expired. See id.

at 11-12. Additionally, State Farm argues that any allegations involving properties

beyond the 501 on the List should be dismissed, and that the Second Amended

Complaint fails as a whole because Relators have asserted that their false

certification claims are core and central to the wind versus flood scheme. See id. at

12-13.

2.       Relevant legal authority

         Federal Rule of Civil Procedure 8 requires that a pleading contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.



                                           30
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 31 of 50




R. Civ. P. 8(a)(2). Under Rule 12(b)(6), a party may move to dismiss for “failure to

state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive

a Rule 12(b)(6) challenge, a plaintiff must allege “enough facts to state a claim that

is plausible on its face.” Molina-Aranda v. Black Magic Enterprises, L.L.C., 983

F.3d 779, 783-84 (5th Cir. 2020) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)).

      “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Lampkin v. UBS Fin. Servs., Inc., 925 F.3d 727, 733 (5th Cir.

2019) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). In considering a motion

to dismiss under Rule 12(b)(6), a court must “accept[ ] all well-pleaded facts as true

and review[ ] them in the light most favorable to the plaintiff.” Sanders-Burns v.

City of Plano, 594 F.3d 366, 372 (5th Cir. 2010). Allegations of fraud must also

satisfy Rule 9(b)’s heightened pleading standard, “under which plaintiffs must state

with particularity the circumstances of the allegedly fraudulent conduct.” Id. at 784

(quotation omitted). This requirement applies to a complaint filed under the FCA.

See United States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 185 (5th Cir. 2009).

      “An otherwise plausible claim may also be doomed by a procedural

impediment, like a statute of limitations or similar bar.” Stringer v. Town of

Jonesboro, 986 F.3d 502, 506 (5th Cir. 2021) (citing Jones v. Alcoa, Inc., 339 F.3d

359, 364 (5th Cir. 2003)). According to the Fifth Circuit, “[a] statute of limitations

may support dismissal under Rule 12(b)(6) where it is evident from the plaintiff’s



                                          31
     Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 32 of 50




pleadings that the action is barred and the pleadings fail to raise some basis for

tolling or the like.” Jones, 339 F.3d at 366.

3.     Analysis

       a.    State Farm’s statute of limitations argument

       State Farm takes the position that Count One’s new claims and theories of

liability are untimely. See Mem. [1633] at 2-4, 6-8 (citing 31 U.S.C. § 3731(b)). It

argues that Relators are attempting to recast this case by adding to the Second

Amended Complaint “two never-before-pled sets of allegations (W-5054 procedures

compliance and adjustment fee compliance) under two never-before-pled theories of

FCA liability (express and implied false certification),” but that these claims are

time-barred under the applicable statute of limitations. Id. at 3. Relators counter

that their false certification theories are based upon the same schemes pled in their

original Complaint and that these relate back to the original pleading, making them

timely. See Mem. [1653] at 9-13.

       Count One of the Second Amended Complaint advances both express and

implied false certification claims. See 2d Am. Compl. [1623] at 25-28. It alleges

that State Farm submitted an implied false certification that it had performed a

line-by-line estimate for all Category 3 homes, as required by W-5054, when in fact

it had not done so, see id. at 25, and that State Farm submitted an express false

certification for at least every property on the List by placing the long-form

XacTotal report in the flood file when it had not performed a line-by-line estimate,

see id. at 26. Relators assert that State Farm improperly used the expedited claims



                                          32
      Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 33 of 50




handling procedure under circumstances not permitted by FEMA and placed the

long-form XacTotal report in the flood file in order to falsely certify that it had

complied with W-5054, which was a prerequisite to payment by the Government.

See id. at 25-26.7

        The FCA provides that

        [a] civil action under section 3730 may not be brought--
        (1)     more than 6 years after the date on which the violation of section
                3729 is committed, or
        (2)     more than 3 years after the date when facts material to the right
                of action are known or reasonably should have been known by the
                official of the United States charged with responsibility to act in
                the circumstances, but in no event more than 10 years after the
                date on which the violation is committed,
        whichever occurs last.

31 U.S.C. § 3731(b).

        The Supreme Court has explained that the FCA sets forth two limitations

periods applicable to the presentation of false claims to the Government. Cochise

Consultancy, Inc. v. United States ex rel. Hunt, 139 S. Ct. 1507, 1510 (2019).

        The first period requires that the action be brought within 6 years after
        the statutory violation occurred. The second period requires that the
        action be brought within 3 years after the United States official charged
        with the responsibility to act knew or should have known the relevant
        facts, but not more than 10 years after the violation. Whichever period
        provides the later date serves as the limitations period.

Id.

        Under Federal Rule of Civil Procedure 15(c)(1),

        [a]n amendment to a pleading relates back to the date of the original

7 The Court has already determined that the public-disclosure bar precludes Relators’
other new claim in Count One that State Farm submitted an express false certification by
sending bills or statements seeking payment for adjusting fees for conducting line-by-line
estimates when it had instead used an expedited procedure.

                                            33
    Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 34 of 50




        pleading when:
        (A)   the law that provides the applicable statute of limitations allows
              relation back; [or]
        (B)   the amendment asserts a claim or defense that arose out of the
              conduct, transaction, or occurrence set out–or attempted to be set
              out–in the original pleading . . . .

Fed. R. Civ. P. 15(c)(1)(A)-(B). Here, Relators appear to rely on Rule 15(c)(1)(B),

arguing that their false certification theories are based upon the same schemes they

pled in their original Complaint. See Mem. [1653] at 9-13.8

        At least one circuit court of appeals has applied Rule 15(c)(1)(B) to amended

complaints filed under the FCA to evaluate whether claims were filed within the

applicable statute of limitations. See, e.g., United States v. Kaplan, Inc., 517 F.

App’x 534, 536 (9th Cir. 2013) (finding some of relator’s allegations in the fourth

amended complaint were barred by FCA’s statute of limitations because they did

not arise “out of the conduct, transaction, or occurrence set out–or attempted to be

set out–in the original pleading”) (quoting Fed. R. Civ. P. 15(c)(1)(B)); see also, e.g.,

United States ex rel. Woodard v. DaVita, Inc., No. 1:05-CV-227, 2010 WL 11531271,

at *14 (E.D. Tex. Dec. 21, 2010) (collecting cases). Nor has State Farm argued that

this Rule does not apply to FCA claims. The Court will therefore consider whether

Relators’ new false certification allegations relate back to their original or first



8 But see Mem. [1653] at 10 (referring to Rule 15(c)(2) in parenthetical to Fifth Circuit case citation).
Rule 15(c)(2) concerns notice to the United States when it or a United States officer or agency is
added as a defendant by amendment, see Fed. R. Civ. P. 15(c)(2), which is not applicable here.
Additionally, the case cited by Relators actually considered whether an amendment related back
under Rule 15(c)(1). See Nobre on behalf of K.M.C. v. Louisiana Dep’t of Pub. Safety, 935 F.3d 437,
440 (5th Cir. 2019). The Fifth Circuit’s reference to Rule 15(c)(2) was in a parenthetical to a case cite
in a footnote considering relation back under Rule 15(c)(2), but supporting the Fifth Circuit’s
conclusion that the district court was not prohibited from considering sources beyond the pleadings
in its relation-back analysis conducted under Rule 15(c)(1). See id. at 442 n.21 (citing United States
ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F.3d 493, 516-18 (6th Cir. 2007)).

                                                   34
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 35 of 50




Amended Complaints.

      It is beyond dispute that Relators’ Amended Complaint [16] was filed on May

22, 2007, within the statute of limitations. See 31 U.S.C. § 3731(b). The Second

Amended Complaint [1623] was filed nearly 15 years after Hurricane Katrina

struck the Gulf Coast in 2005. The question presented is whether Relators’

purportedly new false certification claims in Count One of the Second Amended

Complaint [1623] “arose out of the conduct, transaction, or occurrence set out–or

attempted to be set out–in the [Amended Complaint].” Fed. R. Civ. P. 15(c)(1)(B).

State Farm takes the position that Count One’s false certification theories of

liability are new and untimely.

      Count One alleges in relevant part that State Farm (1) submitted an implied

false certification for at least every property on the List when it represented to

FEMA that each property incurred flood damage equal to or exceeding the SFIP

flood limits because State Farm was required to perform line-by-line estimates for

each, but did not do so; (2) submitted an express false certification for at least every

property on the List by placing the long-form XacTotal report in the flood file when

it did not perform a line-by-line estimate; and (3) submitted an express false

certification by sending bills or statements of withdrawal seeking payment for

conducting line-by-line estimates under FEMA’s normal adjusting fee schedule

when it had used an expedited procedure. See 2d Am. Compl. [1623] at 25-28. The

Court has already concluded that the third of these claims is subject to the public-

disclosure bar and should be dismissed for lack of jurisdiction under 31 U.S.C.



                                           35
    Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 36 of 50




§ 3730(e)(4) (2006), mooting State Farm’s Motion [1633] to Dismiss as to that

claim.9

       The first two false certification claims both relate to the purported

requirement that State Farm use a line-by-line methodology for calculating flood

damage to properties in the catchall Category 3 of homes described in W-5054, as

opposed to employing an expedited procedure such as State Farm’s XacTotal

program. See 2d Am. Compl. [1623] at 25-28. Similarly, the premise of Relators’

FCA claims in their earlier Amended Complaint was that, instead of utilizing a line-

by-line methodology,

       [a]djusters used a computer program designed by State Farm known as
       “XACT Total” [sic] as a shortcut to determine the amount of damage for
       a claim. XACT Total [sic] was used to make determinations of total flood
       loss even in homes that sustained moderate flood damage.

Am. Compl. [16] at 17; see also Rigsby, 794 F.3d at 464 (“[F]oregoing a line-by-line

estimate, [adjusters] presumed that flooding was the primary cause of damage to

[the McIntosh] home.”). The Court is satisfied that these allegations form the basis

of the first two false certification claims in Count One of the Second Amended


9 Even if the Court had not dismissed the third claim, it would nevertheless conclude that
it is barred by the statute of limitations. Relators assert that State Farm submitted an
express false certification by sending bills or statements seeking payment for conducting
line-by-line estimates under FEMA’s normal adjusting fee schedule when it had used an
expedited procedure. See 2d Am. Compl. [1623] at 29. But this did not arise out of the
conduct, transaction, or occurrence set out–or attempted to be set out–in the Amended
Complaint or any other earlier pleading filed in this case. See Fed. R. Civ. P. 15(c)(1)(B). It
is an entirely new factual and legal claim. While Relators’ earlier pleadings discussed
adjusters’ actions in adjusting Hurricane Katrina claims and the impact this had on the
size of the resulting flood claims submitted to the Government for payment, there were no
allegations regarding the payments billed for the adjuster’s services themselves. This is
clearly a new claim presented for the first time in the Second Amended Complaint [1623],
and it does not relate back to any earlier pleading for statute-of-limitations purposes. See
id.

                                              36
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 37 of 50




Complaint, that State Farm was required to perform line-by-line estimates for each

property on the List, but did not.

       In the appeal in this case, the Fifth Circuit considered the question of the

falsity of the McIntosh claim under §§ 3729(a)(1) and 3729(a)(1)(B), and observed

that

       [t]he parties dispute whether State Farm’s alleged violation of FEMA
       directive W5054 can independently support the jury’s verdict. State
       Farm contends that compliance with W5054 was not an express
       condition or prerequisite for payment of the claim. See U.S. ex rel.
       Steury v. Cardinal Health, Inc., 625 F.3d 262, 268 (5th Cir. 2010) (“Not
       every breach of a federal contract is an FCA problem. We have thus
       repeatedly upheld the dismissal of false-certification claims (implied or
       express) when a contractor’s compliance with federal statutes,
       regulations, or contract provisions was not a ‘condition’ or ‘prerequisite’
       for payment under a contract.”). The Rigsbys contend that this is not a
       false certification case that would require concluding that compliance
       with W5054 was a prerequisite for payment of a claim. Even were we
       to agree with State Farm that compliance with W5054 must be a
       prerequisite for payment in this context, FEMA regulations emphasize
       that WYO insurers “shall comply with written standards, procedures,
       and guidance issued by FEMA.” 44 C.F.R. pt. 62, app. A, art. II(G)(1);
       see also 44 C.F.R. pt. 62, app. A, art. II(A)(2) (“Companies will also be
       required to comply with . . . guidance authorized by . . . [FEMA].”).
       Additionally, directive W5054 itself states that the “NFIP’s general
       adjusters will be involved in closely monitoring the performance and
       procedures of the WYO carriers utilizing this process,” signifying that
       FEMA took compliance seriously. Finally, FEMA officials testified that
       line-by-line estimates were in fact a prerequisite to payment under the
       NFIP.

Rigsby, 794 F.3d at 478 n.14.

       It is clear from the Amended Complaint and the Fifth Circuit’s opinion that

the central theme of Relators’ FCA claims has always been that State Farm

improperly used an expedited procedure, namely XacTotal, rather than a line-by-

line estimate for certain properties, and by doing so, improperly foisted the cost of


                                           37
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 38 of 50




privately-covered wind damage from Hurricane Katrina upon the federal fisc in

violation of the FCA. The assertions in Count One of the Second Amended

Complaint that State Farm was required to perform line-by-line estimates for each

property on the List, but instead, placed the long-form XacTotal report in the flood

file in order to make it appear as though it had actually conducted the required line-

by-line estimate, stem from Relators’ earlier contentions concerning line-by-line

estimates as a prerequisite for payment of SFIP claims. The Court concludes that

the first two false certification claims in Count One of the Second Amended

Complaint arise out of the same conduct, transaction, or occurrence set out, or

attempted to be set out, in the Amended Complaint. See Fed. R. Civ. P. 15(c)(1)(B).

These two claims therefore relate back to Relators’ earlier pleadings, and they are

not barred by the statute of limitations. See 31 U.S.C. § 3731(b).

      b.     State Farm’s argument that Relators have failed to adequately plead
             their fraud claims

      State Farm next contends that Count One fails to meet the heightened

pleading requirement for fraud claims under Rule 9(b), see Mem. [1633] at 4-5, 8,

and that it does not state a claim for false certification liability because it does

adequately allege the essential elements of such a claim, see id. at 5, 10-18. State

Farm further posits that Relators have not adequately pled the scienter

requirement for a false certification claim in light of what it contends is ambiguity

concerning whether W-5054 was intended as a mandate. See id. at 5-6, 19-20.

      The Fifth Circuit has explained that “FCA claims can be either legally false

or factually false.” United States ex rel. Ruscher v. Omnicare, Inc., 663 F. App’x 368,


                                           38
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 39 of 50




373 (5th Cir. 2016). An FCA claim is factually false “when the information provided

to the government for reimbursement is inaccurate.” Id. In contrast, “[a] claim is

legally false when a claimant falsely certifies compliance with a statute or

regulation.” Id. (quotation omitted). Count One advances both factually false and

legally false claims in violation of 31 U.S.C. § 3279(a)(1) (1994). See 2d Am. Compl.

[1623] at 25-28.

       “Claims brought under the FCA must comply with Rule 9(b),” which at a

minimum “requires that a plaintiff set forth the ‘who, what, when, where, and how’

of the alleged fraud.” United States ex rel. Thompson v. Columbia/HCA Healthcare

Corp., 125 F.3d 899, 903 (5th Cir. 1997). Although the Fifth Circuit has held that

“fraud may be pled on information and belief under such circumstances, [it has] also

warned that this exception must not be mistaken for license to base claims of fraud

on speculation and conclusory allegations.” Id. “[E]ven where allegations are based

on information and belief, the complaint must set forth a factual basis for such

belief.” Id.

       Rule 9(b) “does not reflect a subscription to fact pleading and requires only

simple, concise, and direct allegations of the circumstances constituting fraud,

which after Twombly must make relief plausible . . . when taken as true.” Grubbs,

565 F.3d at 186. It requires that “the circumstances of fraud be pled with

particularity.” Id. at 188. The Fifth Circuit has cautioned that “the ‘time, place,

contents, and identity’ standard is not a straitjacket for Rule 9(b). Rather, the rule

is context specific and flexible and must remain so to achieve the remedial purpose



                                          39
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 40 of 50




of the False Claim Act.” Id. at 190.

               (i)    Relators’ express false certification claim in Count One

         Relators’ remaining express false certification claim is that State Farm

submitted an express false certification for at least every property on the List by

placing the long-form XacTotal report in the flood file when it did not perform a

more detailed line-by-line estimate. See 2d Am. Compl. [1623] at 26.

         The Fifth Circuit has recognized that “where the government has conditioned

payment of a claim upon a claimant’s certification of compliance with, for example,

a statute or regulation, a claimant submits a false or fraudulent claim when he or

she falsely certifies compliance with that statute or regulation.” Thompson, 125

F.3d at 902. However, “false certifications of compliance create liability only when

certification is a prerequisite to obtaining a government benefit.” United States ex

rel. Spicer v. Westbrook, 751 F.3d 354, 365 (5th Cir. 2014) (quotation omitted).

         [W]hen payment is not conditioned on a certification of compliance, it is
         not fair to infer such certification from a mere request for payment.
         Similarly, even if a contractor falsely certifies compliance (implicitly or
         explicitly) with some statute, regulation, or contract provision, the
         underlying claim for payment is not “false” within the meaning of the
         FCA if the contractor is not required to certify compliance in order to
         receive payment . . . . In short, a false certification of compliance,
         without more, does not give rise to a false claim for payment unless
         payment is conditioned on compliance.

United States ex rel. Steury v. Cardinal Health, Inc., 625 F.3d 262, 269 (5th Cir.

2010).

         The express false certification claim in Count One is that “[e]very so-called

long form XacTotal report that State Farm placed in a flood file when it did not



                                             40
     Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 41 of 50




perform a line-by-line estimate for that claim is a false certification of compliance

with W-5054.” 2d Am. Compl. [1623] at 26. According to the Second Amended

Complaint, performing a line-by-line estimate was an actual prerequisite for

payment. Id. at 25.

       Taking the allegations in the Second Amended Complaint [1623] as true, as

the Court must at this stage, Relators have stated with sufficient particularity an

actual certification to the Government that was a prerequisite to obtaining a

Government benefit. Relators have also identified all 501 of the properties on the

List as ones where State Farm purportedly expressly certified its compliance with

federal requirements for line-by-line adjustments for SFIP claims. While the

evidence might ultimately contradict Relators’ allegations concerning the fact that

certification of compliance was a prerequisite for payment, at this stage the Court

must accept the allegations in the Second Amended Complaint [1623] as true.10

Doing so, Relators have adequately alleged with sufficient particularity their

express false certification claim. State Farm’s Motion to Dismiss should be denied

with respect to this claim.


10The Court notes that, in the earlier appeal in this case, the Fifth Circuit considered
arguendo whether compliance with W-5054 was an express condition or prerequisite for
payment and recognized that
       FEMA regulations emphasize that WYO insurers “shall comply with written
       standards, procedures, and guidance issued by FEMA.” 44 C.F.R. pt. 62, app.
       A, art. II(G)(1); see also 44 C.F.R. pt. 62, app. A, art. II(A)(2) (“Companies will
       also be required to comply with . . . guidance authorized by . . . [FEMA].”).
       Additionally, directive W5054 itself states that the “NFIP’s general adjusters
       will be involved in closely monitoring the performance and procedures of the
       WYO carriers utilizing this process,” signifying that FEMA took compliance
       seriously. Finally, FEMA officials testified that line-by-line estimates were in
       fact a prerequisite to payment under the NFIP.
Rigsby, 794 F.3d at 478 n.14.

                                             41
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 42 of 50




             (ii)   Relators’ implied false certification claim in Count One

      Here, Relators assert that State Farm submitted an implied false

certification for at least every property on the List when it represented to FEMA

that each property incurred flood damage equal to or exceeding the limits of the

applicable SFIP because State Farm was required to perform line-by-line estimates

for each property, yet did not. See 2d Am. Compl. [1623] at 25.

      In 2016, the Supreme Court concluded that the FCA prohibits implied false

certifications. See Escobar, 136 S. Ct. at 1999. Escobar held that, “[b]y punishing

defendants who submit ‘false or fraudulent claims,’ the False Claims Act

encompasses claims that make fraudulent misrepresentations, which include

certain misleading omissions.” Id. According to the Fifth Circuit, Escobar “made

clear that defendants could be liable under the FCA for violating statutory or

regulatory requirements, whether or not those requirements were designated in the

statute or regulation as conditions of payment.” United States ex rel. Lemon v.

Nurses To Go, Inc., 924 F.3d 155, 159-60 (5th Cir. 2019).

      “[H]alf-truths—representations that state the truth only so far as it goes,

while omitting critical qualifying information—can be actionable

misrepresentations.” Escobar, 136 S. Ct. at 2000.

      [T]he implied certification theory can be a basis for liability, at least
      where two conditions are satisfied: first, the claim does not merely
      request payment, but also makes specific representations about the
      goods or services provided; and second, the defendant’s failure to
      disclose noncompliance with material statutory, regulatory, or
      contractual requirements makes those representations misleading half-
      truths.



                                         42
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 43 of 50




Id. at 2001.

      Evidence relevant to the materiality analysis under Escobar can include the

following:

      (1) “the Government’s decision to expressly identify a provision as a
      condition of payment” and (2) “evidence that the defendant knows that
      the Government consistently refuses to pay claims in the mine run of
      cases based on noncompliance with the particular statutory, regulatory,
      or contractual requirement.” Moreover, (3) materiality “cannot be found
      where noncompliance is minor or insubstantial.”

Lemon, 924 F.3d at 160 (quoting Escobar, 136 S. Ct. at 2003). While the violation of

a requirement labeled as a condition of payment does not conclusively establish

materiality, “it is certainly probative of materiality.” Id. at 161 (quotation omitted).

      Relators plead that “State Farm made specific representations to support its

claim on the government’s fisc when it represented to FEMA that each property [on

the List] incurred flood damage equal to or exceeding the limits of their SFIP

policies.” 2d Am. Compl. [1623] at 25. The Second Amended Complaint alleges that

those misrepresentations were misleading in context because, while State Farm

was required to ascertain the amount of flood damage by performing line-by-line

estimates for all Category 3 homes, it did not do so. Id. Relators maintain that

“[a]ny person at FEMA reviewing the NFIP flood payment ‘would probably—but

wrongly—conclude that’ State Farm had performed the requisite line-by-line

estimate.” Id. (quoting Escobar, 136 S. Ct. at 2000). Relators claim that the line-

by-line estimates were an actual prerequisite for payment, but that State Farm

never disclosed to FEMA its failure to comply with W-5054 and never obtained

permission to forego its requirements. See id. at 25-26 (citing Rigsby, 794 F.3d at


                                           43
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 44 of 50




478 n.14).

         In light of the foregoing, and having reviewed the allegations in the Second

Amended Complaint [1623], the Court concludes that it contains sufficient factual

matter which, if taken as true, might lead a reasonable jury to conclude that State

Farm made implied false certifications in violation of the FCA. At this stage,

Relators have plausibly and sufficiently alleged their implied false certification

claims.

         c.    State Farm’s request to dismiss Count Two

         State Farm also seeks dismissal of Count Two of the Second Amended

Complaint, which claims that State Farm violated 31 U.S.C. § 3729(a)(1)(B) (2009)

by knowingly making false records and statements material to false or fraudulent

claims for payment. See Mem. [1633] at 20; see also 2d Am. Compl. [1623] at 28-30.

State Farm contends that, while Count Two purports to impose liability for false

statements under § 3729(a)(1)(B), no such FCA liability exists in the absence of a

false claim. See id. Because State Farm maintains that Count One should be

dismissed, it argues that Count Two should likewise be dismissed. See Mem. [1633]

at 20.

         The Court will not dismiss all of Relators’ claims in Count One. State Farm’s

argument that Count Two should necessarily be dismissed is therefore unavailing,

and its request to dismiss Count Two will be denied.

         d.    Relators’ attempt to plead claims beyond the list

         State Farm next asserts that any attempt to raise claims beyond the 501 on



                                           44
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 45 of 50




the List constitutes impermissible speculative pleading in violation of Rule 8(a).

See Mem. [1633] at 21. State Farm points to Relators’ use of the word “possible” in

paragraph 76 of the Second Amended Complaint. See id. Relators respond that

they have repeatedly stated that the claims on the List “do not encompass the full

scope of [State Farm’s] fraud and provided additional, specific details of the List’s

under-inclusiveness in the [Second Amended Complaint.]” Mem. [1653] at 3.

According to Relators, “State Farm’s desire to limit the scope of judicial inquiry into

its fraud does not render [their] allegations speculative.” Id.; see also id. at 32-33.

      To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6),

“[f]actual allegations must be enough to raise a right to relief above the speculative

level, . . . on the assumption that all the allegations in the complaint are true (even

if doubtful in fact).” Twombly, 550 U.S. at 555. A complaint’s allegations, when

taken as true, must make relief plausible, not merely conceivable. See Walker v.

Beaumont Indep. Sch. Dist., 938 F.3d 724, 734 (5th Cir. 2019).

      Paragraph 76 appears in the “General Allegations” section of the Second

Amended Complaint and, in its entirety, reads as follows:

      State Farm submitted a false claim every time it certified compliance
      with a line-by-line estimate requirement with which it did not comply.
      It is entirely possible that State Farm failed to conduct a line-by-line
      estimate of a Category 3 home yet still did not pay the flood insurance
      policy limits on that claim (e.g., where a home’s insured value far
      exceeded its replacement cost). Such claims would not appear on State
      Farm’s List, yet would fall within the scope of State Farm’s scheme.

2d Am. Compl. [1623] at 16. Relatedly, Count One advances claims for implied false

certifications and express false certifications for “at least every property on the



                                           45
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 46 of 50




List.” Id. at 25, 26 (emphasis added).

      The parties’ arguments on this issue go more to the Court’s previous rulings

on the scope of discovery in this case. This Court has repeatedly stated that the

initial scope of discovery as to Relators’ claims will be limited to the 501 Hurricane

Katrina insurance claims on the properties identified on the List. See, e.g., Order

[1323] at 3; see also United States ex rel. Rigsby v. State Farm Fire & Cas. Co., 794

F.3d 457, 470 (5th Cir. 2015), aff’d, 137 S. Ct. 436 (2016) (“We are sympathetic to

the district court’s fear of unconstrained discovery. To that end, a reasonable place

to begin would be to allow the Rigsbys access to a list that State Farm already

prepared in response to the district court’s request to review in camera certain

materials in its August 10, 2009, order.”). The Court has made no determination at

this time whether this initial scope of discovery may later be expanded or restricted.

See id. As the Court stated in its May 12, 2017, Order [1317], “[o]nce discovery

commences, the Magistrate Judge will be able to resolve any particularized

discovery disputes that may arise as to specific potential claims on the List.” Id.

State Farm’s Motion to Dismiss on this point is not well taken and will be denied.

      e.     Relators’ purported violation of Rule 10(b)

      State Farm contends that the Second Amended Complaint [1623] violates

Rule 10(b) which requires that each claim be stated in a separate count. See Mem.

[1633] at 6, 21-22 (citing Fed. R. Civ. P. 10(b)). Relators respond that the theories

advanced in Count One that State Farm claims are disparate “in fact are just

explanations – grounded in precedent – for how the facts alleged violated the same



                                          46
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 47 of 50




statutory provision.” Mem. [1653] at 33-34. They maintain that they “have no

obligation to plead different theories of recovery under the same statutory provision

as separate counts.” Id. at 34.

      Rule 10(b) concerns the form of the pleadings and states that

      [a] party must state its claims or defenses in numbered paragraphs,
      each limited as far as practicable to a single set of circumstances. A
      later pleading may refer by number to a paragraph in an earlier
      pleading. If doing so would promote clarity, each claim founded on a
      separate transaction or occurrence--and each defense other than a denial-
      -must be stated in a separate count or defense.

Fed. R. Civ. P. 10(b) (emphasis added).

      “Rule 10(b) does not make it necessary to use separate counts to state

different theories of recovery or to seek relief under separate statutory provisions,

although the pleader may choose to do so for clarity or out of caution.” 5A Fed.

Prac. & Proc. Civ. § 1324 (4th ed.). Individual counts are required “only when they

arise out of separate transactions or occurrences.” Id. However, this requirement is

limited because, even when there is “a distinct claim arising out of a separate

transaction or occurrence, Rule 10(b) only requires a separate statement if a clear

presentation of the issues presented by the case will be facilitated thereby.” Id.

      Even if Count One can be read to set forth separate transactions and

occurrences, the Court does not find it necessary for a clear presentation of the

issues to require Relators to file yet another amended pleading separating the

claims in Count One. The manner in which Relators have presented the claims in

the Second Amended Complaint does not interfere with the ability to understand

their claims, nor does it otherwise work any prejudice to State Farm. To the extent


                                          47
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 48 of 50




State Farm seeks dismissal on this basis, its Motion will be denied.

      f.     State Farm’s request for a more definite statement

      In the event that not all of Relators’ claims are dismissed, State Farm

requests in the alternative a more definite statement pursuant to Rule 12(e)

“setting forth in detail which numbered factual allegations are pled in support of

any remaining claim and striking the remainder of the allegations.” Mot. [1632] at

1; see also Mem. [1633] at 22 n.18.

      “If a pleading fails to specify the allegations in a manner that provides

sufficient notice, a defendant can move for a more definite statement under Rule

12(e) before responding.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 514 (2002).

Rule 12(e) provides in relevant part that

      [a] party may move for a more definite statement of a pleading to which
      a responsive pleading is allowed but which is so vague or ambiguous
      that the party cannot reasonably prepare a response. The motion must
      be made before filing a responsive pleading and must point out the
      defects complained of and the details desired.

Fed. R. Civ. P. 12(e). Such a motion is appropriate “[i]f a complaint is ambiguous or

does not contain sufficient information to allow a responsive pleading to be

framed . . . .” Beanal v. Freeport-McMoran, Inc., 197 F.3d 161, 164 (5th Cir. 1999).

      The Court has carefully reviewed the Second Amended Complaint and cannot

say that it is so vague or ambiguous that State Farm cannot reasonably frame a

response. See Fed. R. Civ. P. 12(e); Beanal, 197 F.3d at 164. Nor does the Second

Amended Complaint fail to make specific allegations in a manner sufficient to

afford State Farm notice so that it may formulate a defense. See Swierkiewicz, 534



                                            48
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 49 of 50




U.S. at 514. State Farm’s request for a more definite statement will be denied.

                                   III. CONCLUSION

          To the extent the Court has not addressed any of the parties’ remaining

arguments, it has considered them and determined that they would not alter the

result.

          IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

State Farm Fire and Casualty Company’s Motion [1634] to Dismiss for Lack of

Subject-Matter Jurisdiction is GRANTED IN PART, to the extent it seeks

dismissal of Relators’ claim in Count One of the Second Amended Complaint [1623]

that State Farm submitted an express false certification by sending bills or

statements of withdrawal seeking payment for adjusting fees for conducting line-by-

line estimates under FEMA’s normal fee schedule when it had in fact used an

expedited procedure, and this claim is DISMISSED for lack of jurisdiction under 31

U.S.C. § 3730(e)(4) (2006). The Motion [1634] is DENIED IN PART, to the extent

it seeks dismissal of Relators’ claims in Count One that: (1) State Farm submitted

an implied false certification for at least every property on the List when it

represented to FEMA that each property incurred flood damage equal to or

exceeding the SFIP flood limits even though did not perform the required line-by-

line estimates for each; and (2) State Farm submitted an express false certification

when it placed a long-form XacTotal report in a flood file for properties where it did

not perform a line-by-line estimate. These claims will proceed.




                                            49
   Case 1:06-cv-00433-HSO-JCG Document 1678 Filed 03/26/21 Page 50 of 50




      IT IS, FURTHER, ORDERED AND ADJUDGED that, Defendant State

Farm Fire and Casualty Company’s Motion [1632] to Dismiss Relators Cori Rigsby

and Kerri Rigsby’s Second Amended Complaint [1623] is DENIED.

      SO ORDERED AND ADJUDGED, this the 26th day of March, 2021.


                                    s/ Halil Suleyman Ozerden
                                    HALIL SULEYMAN OZERDEN
                                    UNITED STATES DISTRICT JUDGE




                                      50
